DETAILED ACTION

Please note that the examiner of record has changed. See the concluding paragraphs of this action for details.

Applicant’s amendment and response received on 1/20/22 has been entered. Claims 1-20 are pending in this application. Of these, claims 3 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election of species requirements in the reply filed on May 6, 2021. The elections of species requirements were made final in the office action mailed on 7/20/21. 
It is noted that the applicant has elected for examination the species “bone marrow exosome educated macrophages” (BM-EEM) as the species of macrophage, and the species “complete ligament tear” as the species of orthopedic injury. The election of species limiting examination to BM-EEM remains in effect as this species has not been found to be allowable. 
However, the office action mailed on 7/20/21 appears to have more broadly searched and examined orthopedic injuries not limited to the putative elected species of a  “complete ligament tear”, such as orthopedic injuries to bone and arthritis. It is also noted that claim 8, previously withdrawn, has now been amended to recite, as has independent claim 1, that the orthopedic injury is an orthopedic injury to a ligament or tendon. As such, the election of species requirement to a “complete ligament tear” is withdrawn and claim 8 is rejoined. 
Claims 1-2 and 4-16 are therefore currently under examination based on BM-EEM as the species of macrophage. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/20/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 102

The rejection of claims 1-2, 4-6, 9-12, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., is withdrawn in view of applicant’s amendment to claim 1, which now limits the orthopedic injury to an injury of a tendon or ligament. Hematti et al., while teaching the use of CD14+ macrophages cultured in the presence of bone marrow mesenchymal stem cell exosomes to treat inflammation from a variety of sources, does not specifically teach to treat an orthopedic injury to an injury of a tendon or ligament by administering CD14+ macrophages which have been cultured in the presence of bone marrow mesenchymal stem cell exosomes.  

Claim Rejections - 35 USC § 103

The rejection of claims 1-2, 4-6, and 9-16 under 35 U.S.C. 103 as being unpatentable over Schlundt et al. (2015), Bone, Vol. 106, 78-89, in view of U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., is withdrawn in view of applicant’s amendment to claim 1, which now limits the orthopedic injury to an injury of a tendon or ligament. Schlundt et al. teaches treatment of bone fractures. Neither Schlundt et al. nor Hematti et al. teaches or suggests treatment of tendon or ligament injury using M2 macrophages or BM-EEM macrophages. 

The rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Schlundt et al. (2015), Bone, Vol. 106, 78-89, in view of U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., as applied to claims 1-2, 4-6, and 9-16, and further in view of Menendez et al. (2001) Leukemia, Vol. 15, 430-439, is withdrawn in view of applicant’s amendment to claim 1, which now limits the orthopedic injury to an injury of a tendon or ligament.

The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Schlundt et al. (2015), Bone, Vol. 106, 78-89, in view of U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., as applied to claims 1-2, 4-6, and 9-16, and further in view of Chamberlain et al. (2011) Connective Tissue Research, Vol. 52(3), 203-211, is withdrawn in view of applicant’s amendments to claim 1, the independent claim upon which claim 7 depends, and claim 7 itself which limits the orthopedic injury to an orthopedic injury to a tendon or ligament. 

Applicant’s amendments to the claims have necessitated the following new grounds of rejection under 35 U.S.C. 103.

Amended claims 1-2 and 4-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0147300 (May 28, 2015), hereafter referred to as Woodell-May et al., in view of U.S. Patent Application Publication 2016/0082042 (March 24, 2016), hereafter referred to as Hematti et al., Chamberlain et al. (2011) Connective Tissue Research, Vol. 52(3), 203-211, and Menendez et al. (2001) Leukemia, Vol. 15, 430-439.
Woodell-May et al. teaches methods of treating inflammation in a subject by administering macrophages which have been induced to polarize to an M2 phenotype prior to administration by culturing macrophages or monocytes isolated from peripheral blood with a protein solution, where the protein solution may be derived from a blood derived composition (Woodell-May et al, paragraphs 170-175, and claims 9-20). In particular, Woodell-May et al. teaches that the M2 phenotype macrophages can be administered to treat tendonitis, or can be administered to the site of inflammation during surgical ACL repair, MCL repair, BTB repair, patella repair, or cartilage repair (Woodell-May et al., paragraph 171). 
While Woodell-May et al. teaches to induce polarization to an M2 phenotype by culturing macrophages in a protein solution, Woodell-May et al. does not teach that the protein solution is or comprises exosomes derived from bone marrow cells. Hematti et al. supplements Woodell-May et al. by teaching similar methods of treating inflammation by administering macrophages which have been cultured in the presence of mesenchymal stem cells or exosomes derived from mesenchymal stem cells, where the resulting macrophages are termed mesenchymal educated macrophages (MEMs) (Hematti et al., paragraphs 33-36). Hematti et al. teaches that the MEMs are obtained by isolating mesenchymal stem cells from bone marrow or peripheral blood, obtaining exosomes from conditioned cultured media of mesenchymal stem cells, obtaining CD14+ monocytes from bone marrow or peripheral blood of a subject previously treated with a mobilizing agent such as G-CSF or GM-CSF, and culturing the CD14+ monocytes with the mesenchymal stem cell derived exosomes to generate MEMs (Hematti et al., paragraphs 32-36). Hematti et al. further teaches that the MEMs express high levels of CD206, PD-L1/2,  IL-6, TGF-beta, and low levels of TNF-alpha (Hematti et al., paragraphs 32-33, 74, and 87). While Hematti does not teach that the macrophages express high levels of Serpine-1, given that Hematti teaches producing anti-inflammatory macrophages with bone marrow MSCs or exosomes derived from bone marrow MSCs, the exact processes taught by applicant, absent evidence of an additional required method step necessary to produce Serpine-1 in applicant’s macrophages, it appears as if the macrophages taught by Hematti are identical to those disclosed by applicant.  Note that if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. In addition, Hematti et al. teaches the preparation of the MEMs in sterile saline, a physiologically acceptable carrier, and the administration of the cells for treating inflammation by injection, including during surgery, where a therapeutic dosage of cells includes 1X10-6 -1X10-7 cells/kg (Hematti et al., paragraphs 55-56). Finally, Hematti et al. teaches that the MEMs produced exhibit a phenotype similar to M2 macrophages (Hematti et al, paragraph 87-88). 
Therefore, in view of the teachings of Woodell-May et al. to treat inflammatory conditions such as tendonitis or tendon injuries using M2 phenotype macrophages induced by culture of monocytes in a blood derived protein solution, and the teachings of Hematti et al. that CD14+ monocytes cultured in bone marrow mesenchymal stem cell derived exosomes produce MEMs with an M2 phenotype useful for treating inflammation, it would have been prima facie obvious to the skilled artisan at the time of filing to administer the MEMs taught by Hematti et al. to treat tendonitis and various tendon injuries in a subject with a reasonable expectation of success. 
In regards to the source of the monocytes, it is further noted that while Hematti et al. teaches the use of CD14+ monocytes derived from bone marrow or peripheral blood, Hematti et al. does not specifically teach to obtain the CD14+ monocytes from leukapheresis. However, at the time of filing, Menendez teaches that CD14+ monocytes can be separated from blood from a subject using leukapheresis after addition of mobilizing agents, including G-CSF, and that these monocytes can be used for therapeutic purposes after isolation (Menendez et al., abstract, Fig. 1, and pages 435-436).Therefore, prior to the effective filing date of the claimed invention, it would have been prima facie obvious to skilled artisan to modify the method of obtaining CD14+ monocytes to be used in therapeutic treatment as taught by Hematti with the leukapheresis method taught by Menendez with a reasonable expectation of success because Menendez taught that leukapheresis is a typical, standard method for isolating white blood cells from whole blood, wherein such cells can then be used in therapy on a patient population. 
Finally, in regards to the treatment of other inflammatory orthopedic injuries, such as injuries to a ligament, Chamberlain supplements the teachings of Woodell-May and Hematti et al. by providing motivation to use M2 macrophages for healing damaged ligaments.  Specifically, Chamberlain et al. teaches that depleting the number of M2 macrophages in rats significantly prevents ligament healing, thus indicating that M2 macrophages significantly aid in such healing (Chamberlain et al., abstract, and page 7, paragraph 2).  Therefore, in view of the teachings of Woodell-May et al. et al. to administered M2 phenotype induced macrophages to treat inflammation associated with such conditions as tendonitis and tendon injuries, and the teachings of Chamberlain et al. that M2 phenotype macrophages are also involved in ligament healing, it would have been prima facie obvious to the skilled artisan at the time of filing to further apply the methods of Woodell-May et al. in view of Hematti et al. to treat a ligament tear by administering MEMs to the site of injury with a reasonable expectation of success. 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633